UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-4184 Valpey-Fisher Corporation (Exact name of registrant as specified in its charter) Maryland 06-0737363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification number) 75 South St., Hopkinton, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (508) 435-6831 Securities registered pursuant to Section 12 (b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock $.05 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12 (g) of the Act:None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec.229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [ ]No [X] The aggregate market value of voting stock held by non-affiliates: $3,298,990 (computed by reference to the last sales price of such common stock on June 26, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, as reported in the NASDAQ Stock Market). Number of shares of common stock outstanding at March 24, 2010:4,297,898 Documents incorporated by reference: Portions of the Registrant’s Proxy Statement for the 2010 Annual Meeting of Stockholders are incorporated by reference into Part III of this report. 2 Forward Looking Statements Information included or incorporated by reference in this Annual Report on Form 10-K may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different than the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. This Annual Report on Form 10-K contains forward-looking statements thatmay be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and “Business,” as well as in this Annual Report generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this Annual Report generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Annual Report will in fact be accurate. PART I Item 1.Business General Valpey-Fisher Corporation is incorporated under the laws of Maryland. Financial Information about Industry Segments We operate in one business segment.Information about our export sales is set forth in Note 11 of the Notes to Consolidated Financial Statements in Item 8 of this Report, which Note is incorporated by reference. 3 Description of Business Products We are involved in the design, production, import, and sale of frequency control devices and ultrasonic transducer devices. Our frequency control devices include quartz crystals and oscillators incorporating these crystals and are used as integral components in electronic circuitry to assure precise timing and frequency reference. Except for more costly atomic standards, quartz crystals and oscillators continue to be one of the most stable references for accurately controlling electronic frequencies and time. We provide a wide-frequency range of frequency control devices including standard and custom-designed product. Our capabilities include: - high-reliability, precision crystals and oscillators used in sophisticated industrial, military and aerospace applications. - ultra-high frequency crystals used in crystal filters and oscillators for original equipment manufacturers (“OEMs”) telecommunications and microwave applications. - highly-customized timing modules including jitter attenuators and frequency translators for microwave and wireless markets. - high-volume, low cost crystals and oscillators for consumer and commercial applications. Our frequency control products are used by the telecommunications, computer and computer peripheral equipment, scientific, instrumentation, industrial, and aerospace markets.The majority of our revenue is generated by the telecommunications markets including the wireless, networking and optical networking segments.Our frequency control products are used in telecommunications infrastructure equipment such as bandwidth multipliers, networking switches and routers, cellular base stations, transceivers and multiplexers. Our ultrasonic transducer devices are sold to the NDT (nondestructive testing), industrial, research and bio-medical markets.Applications include weld testing, flaw detection, thickness gauging, and corrosion inspection. Raw Materials Quartz crystal bases, ceramic packages and integrated circuits (“ICs”) are the principal raw materials and are available from a number of domestic and foreign suppliers. We import sub-assemblies and completed products from various Far East (including China, Japan, South Korea, Philippines, and Taiwan) and Russian suppliers for use in our domestically manufactured products and for resale to our customers.Approximately 14% of our 2009 sales (10% in 2008) were attributable to products manufactured by one supplier. 4 In order to eliminate the effects of currency fluctuations, we currently and historically have purchased products from our foreign suppliers in U.S. dollars. As exchange rates fluctuate, our cost for these materials may become more expensive than our competitors that have taken measures to protect against exchange rate fluctuations.In addition, we are subject to the inherent risks involved in international trade such as political instability and restrictive trade policies. Marketing and Customers Our direct sales personnel, independent manufacturers’ representatives and distributors sell the frequency control products. Our ultrasonic transducer devices are sold primarily by our direct sales personnel. We sell our frequency control products primarily to original equipment manufacturers (OEMs), electronics manufacturing services (EMS) companies, and distributors.Our distributors also sell to both the OEMs and EMS companies. Ultrasonic transducer devices are sold primarily to OEMs, colleges and universities and research facilities. In recent years, OEMs have outsourced a significant amount of their manufacturing capability to EMS companies.As a result, this has tended to increase the concentration of sales to the EMS companies.Sales to Flextronics Corporation, an EMS company, accounted for approximately 12 % and 17% of our net sales in 2009 and 2008, respectively. Sales to our five largest customers accounted for approximately 32% of our sales in 2009 compared to 39% of our sales in 2008.Sales to EMS companies accounted for approximately 35% of our sales in 2009 compared to 39% in 2008. Export sales amounted to approximately 34% of our sales in 2009 and 2008.Information about export sales is set forth in Note 11 of the Notes to Consolidated Financial Statements included in Item 8 of this Report, which Note is incorporated by reference.Our international sales are transacted in U. S. dollars. Seasonal Fluctuations During the last few years, we have noticed that some of our customers, most notably the EMS companies and the larger OEMs, have closed their manufacturing facilities during the last two or three weeks in December.These facility closures reduce the number of available days to ship these customers in the 4th quarter. 5 Research and Development Research and development expenses amounted to $627,100 in 2009 and $611,300 in 2008.During 2010, we intend to continue our efforts to develop new products which would leverage off our expertise in the timing area and to invest in the creation of a new microwave component product line. Backlog Our backlog of firm orders was approximately $2,023,000 at December 31, 2009 compared to $1,666,000 at December 31, 2008.We expect to ship the entire December 31, 2009 backlog during 2010. Competition There are many domestic and foreign suppliers of quartz crystals and oscillators. A number of the competitors are larger and have greater resources than we have including Vectron International (a division of Dover Corporation) and CTS Corporation.In addition, foreign competitors, particularly from the Far East, continue to dominate the U.S. markets.However, we believe we can maintain a competitive position in our business based on our quality, strong design and application engineering, responsive customer service and a willingness to provide specialty small quantity orders. Manufacturing Our manufacturing facility is located in Hopkinton, Massachusetts.We have been ISO-9001 certified for the design and manufacture of crystals and crystal oscillators since 1997. Environmental Regulations To the best of our knowledge compliance with Federal, state and local provisions which have been enacted or adopted regulating the discharge of materials into the environment or otherwise relating to the protection of the environment, has not had, nor will have a material effect upon capital expenditures, earnings from continuing operations or competitive position. As a result of the sale of our Bergen Cable subsidiary in 1998, we are performing environmental clean up at that site. See Note 7 of the Notes to Consolidated Financial Statements included in Item 8 of this Report, which Note is incorporated by reference. 6 Employees At December 31, 2009, we employed 53 people.Our future success depends in large part on the continued service of our key technical and senior management personnel and on our ability to continue to attract and retain highly qualified technical and managerial personnel.Competition for qualified employees in our industry is at times intense.None of our employees are represented by a collective bargaining unit. We consider our relations with our employees to be satisfactory. Available Information Our Internet website address is www.valpeyfisher.com.Our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to reports filed or furnished pursuant to Sections 13(a) and 15 (d) of the Securities Exchange Act of 1934, as amended, are available free of charge on our website as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC.The information on our website is not incorporated by reference into this report. Foreign and Domestic Operations and Export Sales Financial information about our export sales is set forth in Note 11 of the Notes to Consolidated Financial Statements included in Item 8 of this Report, which Note is incorporated by reference. 7 Item 1A.Risk Factors Our business, financial condition and results of operations can be affected by a number of factors, including but not limited to those set forth below and elsewhere in this Annual Report on Form 10-K, any one of which could cause our actual results to vary materially from past results or from our anticipated future results. Our results for 2010 may be negatively impacted by the current global economic conditions and uncertainties. In 2009 our business was adversely impacted by the world-wide economic downturn.The uncertainty concerning the potential duration and depth of this downturn persists as we enter 2010.These conditions make it difficult for our customers, our vendors and us to accurately forecast and plan future business activities.In addition, our customers and suppliers also may face credit and debt issues, which could have an adverse effect on their operations.A continued global economic downturn will likely have an adverse effect on our revenue, operating results and cash flow. In addition we could experience decreased demand for our products, increased risk of excess inventories, and increased risk in the collectability of accounts receivable from our customers. If we are unable to introduce new products, including more-value added products, our future operating results may decrease. Our future operating results are dependent on the timely development, customer acceptance, production, introduction and marketing of new products, including more-value added products.The time lag between our customer’s acceptance of our product (a design win) and the receipt of production orders affects the timing of our sales growth and operating results.We have continuing sales of older/mature products that tend to decline in average selling prices over the product life cycle.By developing these new products, we can replace and/or offset the impact of the lower average selling prices of the older/mature products. The future demand for our products depends in a large part to growth of the markets that incorporate our frequency control products.These markets are cyclical and have experienced a modest increase in product demand in recent years. The future demand for our products depends in a large part to growth of the markets that incorporate our frequency control products.These markets include telecommunications equipment, computers and computer peripheral and scientific instrumentation.A decline in the demand for products in these markets could negatively affect our operating results and financial condition. 8 A significant portion of our revenues is derived from sales to a few customers.The loss of one or more of our significant customers could have an adverse impact on our operating results and financial condition. In 2009, sales to our top five customers accounted for approximately 32% of our sales compared to 39% in 2008.The loss of one or more of our significant customers or a reduction in sales to any one of them could have an adverse impact on our operating results and financial condition.All our sales are made on a purchase order basis and we do not have long-term purchase contracts with our customers.As a result, our customers may cancel or change delivery dates within a specific period of time without penalty. A significant portion of our revenues are to Electronics Manufacturing Services (EMS) companies.If we fail to successfully obtain orders from the EMS companies, our operating results and financial condition could be negatively affected. Approximately 34% of the Company’s sales in 2009 were to EMS companies.There is a continuing trend among original equipment manufacturers (OEMs) to outsource the manufacture of their product to EMS companies.We first work with and receive design wins from OEMs.We then have to negotiate pricing, quantities and delivery with the EMS companies.If we fail to successfully obtain orders from the EMS companies, our operating results and financial condition could be negatively affected. We rely upon one supplier for a significant portion of our revenue. Approximately 14% of our 2009 revenue was attributable to products manufactured by one supplier and expect this supplier to account for a similar percentage of our 2010 revenue.We do not have a written, long-term supply contract with this supplier.If this supplier is not able or not willing to manufacture and deliver products on time and at quantities and prices acceptable we may be forced to manufacture the products internally or find other replacement suppliers.We could encounter difficulties in finding another source for these products based on the current supplier’s product knowledge and process capability.As a result, a significant change in the supplier’s manufacturing capability or in our relationship with this supplier our operating results and financial condition could be negatively affected. There is a limited market and limited trading activity for our common shares.The purchase or sale of a relatively small number of shares could result in significant share price fluctuations. There is a limited public market and limited trading activity for our common shares.Directors and executive officers currently beneficially own 39% of the outstanding shares on a fully diluted basis.5% holders, other than our directors and executive officers, and institutional holders own approximately 25% of the outstanding shares.During 2009, the average trading volume of our common stock was approximately 2,800 shares per day.As a result of the low trading volume and the limited outstanding float, the purchase or sale of a relatively small number of shares could result in significant share price fluctuations. 9 We may make an acquisition that is not successful. As part of our business strategy, we continue to evaluate acquisition opportunities that could complement, enhance or expand our current business or provide additional product offerings or technologies.We may have difficulty finding these opportunities or, if we do find an opportunity, we may not be able to complete the transaction for reasons including a failure to secure financing, if necessary.Any transaction we are able to complete may involve a number of risks including, but not limited to: · the diversion of our management’s attention from our existing business to integrate the operations and personnel of the acquired business, · the possible adverse effects on the Company’s operating results during the integration period, · the loss of key employees, customers and vendors as a result of the change in management, and · our possible inability to achieve the intended objectives of the transaction. In addition, future acquisitions may result in dilutive issuances of equity securities or the incurrence of debt. Our success depends on our ability to retain our existing management and technical team and to recruit and retain qualified technical, sales and marketing and management personnel. Our future growth and success will depend in a large part on our ability to retain our existing management and technical team and to recruit and retain qualified technical, sales and marketing and management personnel.Competition for qualified employees in our industry is at times intense.The loss of any of these key personnel or our inability to attract and retain these key employees to operate and expand our business could adversely affect our operations. We face global business, political and economic risks which may adversely affect us. We sell our products to customers and purchase inventory from vendors located outside of the United States.As a result, we face global business, political and economic risks which may adversely affect us.These risks include, but are not limited to: · political and economic instability in countries where our products are sold or manufactured, · expropriation or the imposition of government controls, · export license requirements, · trade restrictions, · high levels of inflation or deflation, · greater difficulty in collecting our accounts receivable and longer payment terms, · less favorable intellectual property laws, and · increases in duties. 10 In addition, these same factors may also place us at a competitive disadvantage to some of our foreign competitors. To date, very few of our international transactions have been denominated in foreign currency.As a result, a change in the value of the US dollar relative to the foreign currencies could make our products more expensive, and thus less competitive.We may find it necessary in the future from a competitive position to complete transactions denominated in foreign currency.This will subject us with the risks associated with fluctuations in these foreign currencies. Our markets are highly competitive, and we may lose business to larger and better financed competitors. Our markets are highly competitive worldwide with few import barriers. Foreign competitors, particularly from the Far East, continue to dominate the U.S. and world markets.We compete primarily on our quality, strong design and application engineering, responsive customer service and a willingness to provide specialty small quantity orders.Our major competitors, most of which are larger than we are, have substantially greater financial resources and more extensive engineering, manufacturing, marketing and customer support capabilities than we have. Certain Directors and Executive Officers Beneficially Own a Substantial Portion of Our Common Stock and May Be in a Position to Determine the Outcome of Our Corporate Elections Members of the Board of Directors and Executive Officers, beneficially own 39% of the currently outstanding shares of Common Stock on a fully diluted basis.By virtue of such ownership, such members of the Board and Management including Ted Valpey, Jr. may have the practical ability to determine the election of all directors and control the outcome of substantially all matters submitted to our stockholders.Such concentration of ownership could havethe effect of making it more difficult for a third party to acquire, or discourage a third party from seeking to acquire, control of us. Compliance with changing corporate governance and public disclosure regulations may result in additional expenses. Compliance with the changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002 (SOX), new Securities and Exchange Commission regulations and the NASDAQ Stock Market rules, requires significant management attention and has increased our professional fee expense. We will incur additional general and administrative expenses as we continue the ongoing evaluation and testing of our internal control over financial reporting as we comply with Section 404 of SOX. Item 1B.Unresolved Staff Comments Not applicable. 11 Item 2.Properties We own our 32,000 square foot facility located in Hopkinton, Massachusetts that contains office and manufacturing space and serves as our corporate headquarters. We believe our facility is suitable for our current use and is adequate to satisfy our current production capacity needs. We lease approximately 1,000 square feet of engineering space in Nashua, NH. Item 3.Legal Proceedings Not applicable. Item 4.Reserved 12 PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Since October 28, 2008, our common stock has been listed and traded on the NASDAQ Capital Market under the symbol VPF.Prior to October 28, 2008, our common stock had been listed and traded on the American Stock Exchange under the symbol VPF.The range of high and low prices each quarter for the past two years is shown below: For the years ended December 31, High Low High Low 4th quarter $ 3rd quarter 2nd quarter 1st quarter No dividend was paid in 2009.On October 17, 2008, we paid a special one-time cash dividend in the amount of $1.50 per share to shareholders of record on October 6, 2008. The number of stockholders of record on March 10, 2010 was 591. This number does not include stockholders for whom shares are held in a “nominee” or “street” name. Equity Compensation Plan Information The following table presents information as of December 31, 2009 regarding the number of shares of our common stock that may be issued under our equity compensation plans. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in the first column) Equity compensation plans approved by security holders (1) 887,891 $ 95,040 Equity compensation plans not approved by security holders (2) -0- -0- -0- Includes the 2003, 2001, 1999 and 1992 Stock Option Plans. Does not include 100,000 shares of Restricted Stock awarded pursuant to the Restricted Stock Agreement dated December 19, 2002 between Mr. Ferrantino and us. 13 Material Feature of Restricted Stock Agreement between Us and Mr. Ferrantino Not Approved by Shareholders As an inducement to becoming our employee, we entered into a Restricted Stock Agreement dated December 19, 2002 with Michael J. Ferrantino, a director and our Chief Executive Officer (“CEO”) until October 31, 2009.Pursuant to the agreement, on December 24, 2002 we issued Mr. Ferrantino 100,000 shares of Common Stock for a purchase price of $.05 per share or an aggregate purchase price of $5,000.All restrictions on transferring the shares pursuant to the Agreement terminated on October 23, 2007.The Restricted Stock Agreement was not submitted to shareholders for approval.Mr. Ferrantino resigned as CEO and a Director of the Company on October 31, 2009. Sale of Unregistered Securities The 100,000 shares of Common Stock issued to Mr. Ferrantino pursuant to the Restricted Stock Agreement described above in this Item 5 have not been registered under the Securities Act of 1933 (the “Act”).Transfer of the shares is subject to the restrictions and limitations under the Act.The issuance of the shares was exempt from registration pursuant to Section 4(2) of the Act as a transaction not involving any public offering. Stock Repurchases At December 31, 2009, under prior authorizations from the Board of Directors, we are authorized to purchase up to 219,700 shares of common stock through the open market or negotiated transactions. We made no repurchases of ours common stock in the fourth quarter of 2009. 14 Item 6. Selected Financial Data Five Year Financial Summary Years Ended December 31, 2009 (1) 2008 (1) 2007 (1) (in thousands, except per share data) Continuing operations: Net sales $ Gross profit Earnings (loss) before income taxes ) Income tax (expense) benefit 87 ) ) 71 ) Earnings (loss) ) Discontinued operations- net of income tax benefit - - - ) ) Net earnings (loss) $ ) $ Basic earnings (loss) per share: Continuing operations $ ) $ Discontinued operations - - - ) ) $ ) $ Diluted earnings (loss) per share: Continuing operations $ ) $ Discontinued operations - - - ) ) $ ) $ Cash dividends per share $
